Citation Nr: 0728110	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-31 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
pension benefits.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from March 1956 to March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
July 2005.  A statement of the case was issued in September 
2005, and a substantive appeal was received in September 
2005.  

A VA Form 9 was received in September 2005 in which the 
veteran indicated by checking the appropriate box that he 
wanted a Board hearing in Washington DC.  However, the 
veteran failed to appear for his scheduled hearing.

Service connection for a back disability was denied by rating 
decision in December 2005.  The veteran filed a notice of 
disagreement, but failed to file a substantive appeal in 
response to a statement of the case.  The service connection 
issue is therefore not in appellate status.  


FINDING OF FACT

The veteran had active duty service from March 1956 to March 
1958.


CONCLUSION OF LAW

The appellant is not a veteran of a period of war for 
purposes of entitlement to VA nonservice-connected disability 
pension.  38 U.S.C.A. §§ 101, 1521, 5107 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal involves the appellant's claim for VA 
nonservice-connected disability benefits.  To be entitled to 
such benefits, a claimant must first establish that he is a 
"veteran of a period of war."  38 U.S.C.A. § 1521(a).  A 
veteran of a war is someone who "served in the active 
military, naval, or air service during a period of war."  38 
U.S.C.A. § 101(12).

In claims for VA benefits filed in 1969 and 1981, the veteran 
reported service from March 1956 to March 1958.  In his claim 
for pension with regard to the current appeal, he reported 
that he had service from March 1956 to March 1958.  However, 
in his substantive appeal received in September 2005, the 
veteran stated that he served during the Vietnam War era.  
The veteran's DD Form 214 reveals, however, that the veteran 
had active duty service from March 1956 to March 1958, which 
is prior to the Vietnam War and not during any period of war.  
Accordingly, the Board is compelled to find that the 
appellant did not serve in the active military, naval, or air 
service during a period of war.  Consequently, the veteran 
does not meet a threshold requirement for entitlement to 
nonservice-connected disability pension.  The RO duly 
requested the veteran to send in any evidence of service 
during the Vietnam era, but he did not do so.  Based on the 
evidence of record, the Board must find that the veteran did 
not have he necessary type of service for entitlement to 
pension benefits. 

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA) and implementing regulations which set forth 
notice and assistance requirements.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  However, Congress, in enacting the statute, noted 
the importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG.REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  There is no dispute in 
this case as to the underlying facts as reflected by the 
evidence. When the law and not the evidence is dispositive of 
the claim, the VCAA is not applicable. See Mason, 16 Vet. 
App. at 132; Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000, aff'd, 28 F.3d 1384 (Fed.Cir. 2002).  As the law 
regarding assignment of an effective date for a claim is 
dispositive in the instant claim, the VCAA is not applicable.




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


